Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 37-41, drawn to an apparatus for destroying weed seeds with rotor blades comprising a sharpened cutting edge.  
II. Claims 42-44, drawn to an apparatus for destroying weed seeds with rotor that includes an additional blade element outside of the outer stator element.  
III. Claims 49-60, drawn to a combine harvester with an apparatus for damaging weed seeds, the apparatus comprising an inlet and axially spaced outlet, two or more rotors with parallel axes, and one or more fan members. 
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related weed seed impacting apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each invention comprises mutually exclusive claim limitations not found in the other making them distinct as claimed.   For example, but not limited to, invention I comprises a rotor with a plurality of sharpened blades that destroys weed seeds; the invention is therefore drawn to a known weed seed destructor with the inventive modification being sharpened rotor blades.   Invention II comprises a rotor with an additional blade element positioned outside of a stator element that destroys weed seeds; the invention is therefore drawn to a new weed seed destructor configuration with the inventive feature of additional destructor element in the form of a blade outside of the outer stator element.   Invention III comprises an apparatus for damaging weed seeds, the apparatus comprising an inlet and axially spaced outlet, two or more rotors with parallel axes, and one or more fan members; the invention is therefore drawn to an overall construction of an apparatus for damaging weed seeds and not necessarily destroying them with blades as indicated in the other two inventions.  A search for one invention’s independent structural features would not necessarily produce results for the others independent structural features, multiple different pieces of prior art would have to be reviewed, and possible different classifications would need to be searched.  This places an overall serious search burden upon the examination.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Adrian Battison on 12-29-2021 to request an oral election to the above restriction, applicant requested the restriction requirement be sent out for the purpose of further consideration by applicant.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671